DECISION
The application of the above-named defendant for a review of the sentence of Life Imprisonment for Assault in the First Degree with 3 prior convictions, imposed on December 13, 1961, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be reduced to forty years.
While the presumption is that the sentencing judge was correct in his determination, and it is true that the sentence in this ease could have been for life or years without limit, nevertheless, it has been made to appear to this Court that the interests of justice, the crime, the individual, and the sentencing goals kept in mind, would be just as well served by a lesser sentence, making possible an early-consideration for parole for the defendant with some considerable period of his sentence remaining for supervision.
In reaching the conclusion we have, account has been taken of the fact that a life sentence for first degree assault is unusual, even with three prior convictions. In a somewhat comparable case, State v. McLeod, 131 Mont. 478, 311 P.2 400, the defendant with á prior convictions received but 18 years. This is not to say, however, that a much longer sentence is not justified in the case at hand. The sentencing problem deals with widely differing human beings and their infinitely varying actions.
We thank Leonard Haxby, Esq., for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Jack D. Shanstrom, LeRoy L. Mc-Kinnon.